Exhibit 10.63

 

AGILENT TECHNOLOGIES, INC. LONG-TERM PERFORMANCE PROGRAM

 

(AMENDED AND RESTATED THROUGH NOVEMBER 1, 2005)

 

1.                                      PURPOSE

 

The purpose of the Long-Term Performance Program (“Program”) is to motivate and
reward eligible employees by making a portion of their compensation dependent on
the achievement of certain Objective Business Criteria related to the
performance of Agilent Technologies, Inc. (the “Company”) and its operating
units. This Program is designed to ensure that the incentives paid hereunder to
executive officers of the Company are deductible under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (the “Code”). Accordingly, the material
terms of this Program as to “covered employees” under Code Section 162(m) are
subject to the approval of the Company’s stockholders pursuant to Code
Section 162(m).

 

2.                                      PARTICIPANTS

 

The participants in this Program shall be key employees of the Company, as
determined by the Committee.

 

3.                                      THE COMMITTEE

 

The Committee shall consist of at least two outside directors of the Company
that satisfy the requirements of Code Section 162(m). The Committee shall have
the sole discretion and authority to administer and interpret this Program in
accordance with Code Section 162(m). Unless the Board provides otherwise, the
Compensation Committee of the Company’s Board of Directors shall be the
Committee.

 

4.                                      AMOUNT OF BONUS

 

A participant’s award, if any, is based on (i) an individual target set by the
Committee in writing with respect to the Performance Period and (ii) the
Objective Business Criterion or Criteria for the Performance Period (increased
or decreased, in each case in accordance with factors adopted by the Committee
with respect to the Performance Period that relate to unusual items).

 

5.                                      MAXIMUM BONUS

 

No award in excess of one million (1,000,000) shares of Company common stock
(adjusted for stock splits and the like under the 1999 Stock Plan) or the cash
equivalent will be paid to any participant with respect to a Performance Period.
The Committee may also reduce an individual’s bonus calculated under Section 4
in its sole discretion.

 

6.                                      OBJECTIVE BUSINESS CRITERIA

 

This Program’s “Objective Business Criteria” may include one or more of the
following: (a) sales revenue; (b) gross margin; (c) operating margin;
(d) operating income; (e) pre-tax profit; (f) earnings before interest, taxes
and depreciation and amortization; (g) net income; (h) expenses; (i) the market
price of the shares; (j) earnings per share; (k) return on stockholder equity;
(l) return on capital; (m) return on net assets; (n) economic value added;
(o) market share; (p) customer service; (q) customer satisfaction; (r) safety;
(s) total stockholder return; (t) free cash flow; (u) size-adjusted growth in
earnings; and (v) such other Criteria as determined by the Committee, each with
respect to the Company and/or any operating unit(s) of the Company, as

 

A-1

--------------------------------------------------------------------------------


 

determined by the Committee in its sole discretion. Awards to be paid to
participants who are not subject to the limitations of Code Section 162(m) may
take into account other factors.

 

7.                                      PERFORMANCE PERIODS

 

A “Performance Period” shall be, with respect to a participant, any period not
exceeding three years, as determined by the Committee in its sole discretion.
The selection and adjustment of applicable Objective Business Criteria, and the
establishment of targets, shall occur in compliance with the rules of Code
Section 162(m).

 

8.                                      PAYMENT OF AWARDS

 

Subject to the Committee’s discretion, the payment of an award under the Program
generally requires that the participant be on the Company’s payroll as of the
date the award is to be paid. The Committee may make exceptions to this
requirement in the case of retirement, death or disability or under other
circumstances, as determined by the Committee in its sole discretion. Awards may
be made (i) in cash, or (ii) in shares of Company common stock granted under the
Company’s 1999 Stock Plan, as replaced, modified, amended or supplemented from
time to time (the “1999 Stock Plan”). No award shall be paid unless and until
the Committee certifies in writing the extent to which the Objective Business
Criterion/Criteria applicable to a participant have been achieved or exceeded.
The Committee, in its sole discretion, may permit a participant to defer receipt
of amount that would otherwise be delivered to the participant under this
Program. Any such deferral elections shall be subject to such rules and
procedures as determined by the Committee in its sole discretion, and such
deferrals shall be structured to comply with the requirements of Code
Section 409A.

 

9.                                      AMENDMENT AND TERMINATION

 

The Board of Directors reserves the right to amend or terminate this Program at
any time with respect to future services of participants. Program amendments
will require stockholder approval only to the extent required by applicable law.

 

10.                               LEGAL CONSTRUCTION

 

In the event any provision of this Program shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
this Program, and this Program shall be construed and enforced as if the illegal
or invalid provision had not been included. The granting of awards under this
Program shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. This Program and all awards shall be construed in accordance
with and governed by the laws of the State of Delaware, but without regard to
its conflict of law provisions. Captions are provided herein for convenience
only, and shall not serve as a basis for interpretation or construction of this
Program.

 

A-2

--------------------------------------------------------------------------------